Citation Nr: 0102092	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-23 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for an anxiety disorder, psychoneurosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, and his wife, daughter and son 


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from May 1943 to October 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating action by the Fort 
Harrison, Montana Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In a statement received on December 7, 1999, the veteran 
withdrew his earlier request for a Travel Board personal 
hearing before a Member of the Board.  Instead, the veteran 
testified at a personal hearing before the RO in January 
2000.  

In addition to this claim on appeal, the veteran in his 
October 1998 statement initiated claims for entitlement to 
service connection for multiple sclerosis, and for an eye 
condition.  Those claims were denied in March 1999 and July 
1999 rating decisions, based upon a lack of showing of new 
and material evidence to reopen the claims, each of which 
were finally denied in an April 1982 rating decision.  In his 
September 1999 Notice of Disagreement, the veteran disagreed 
with the issue of entitlement to an increased rating for his 
service-connected anxiety disability only, and did not 
otherwise perfect appeals on any other issues. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible.  

2.  The veteran's service connected psychiatric disability is 
currently manifested by a tendency to throw up and shake when 
nervous, the desire to be isolated from others or secluded 
during family gatherings, the ability to maintain an official 
community position, the need to take Valium for sleeping at 
night, increased agitation, anger, and moodiness, and 
difficulty in completing serial 7's during mental status 
examination.  


CONCLUSION OF LAW

Resolving all benefit of the doubt in the veteran's favor, 
the criteria for an evaluation of 50 for an anxiety disorder 
have been met.  38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran had a personal 
hearing at the RO on January 13, 2000.  At that time, he and 
his witnesses identified private treatment records, which 
while not pertaining to the veteran's anxiety disorder, they 
felt may provide a history of the disorder when he was 
evaluated for various physical conditions.  The Hearing 
Officer indicated that she would hold the record open for the 
veteran to submit the additional records.  Indeed, the 
veteran submitted those private treatment records from the 
Community Hospital of Anaconda, as were indicated and 
identified at his personal hearing.  Again, these records do 
not pertain to treatment of the veteran's service-connected 
anxiety disorder, but they do show that the veteran had a 
history of anxiety, and that he has several physical 
ailments.  In this regard, the Board determines that its duty 
to assist the veteran in obtaining additional medical records 
to support his claim has been completed.  The veteran has not 
indicated that there are any other private or VA treatment 
for his anxiety disability.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10 (2000).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The veteran filed this claim for increase in October 1998, 
after the effective date of a change in regulations pertinent 
to psychiatric disorders in 1996.  The RO, however, still 
provided the veteran with both the old and revised rating 
criteria during the course of this appeal.  

The veteran's service-connected anxiety disorder is rated 
under Diagnostic Code 9400, for generalized anxiety disorder.  
Therein, a 30 percent evaluation is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2000).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  Id.  

Procedural history for this case reveals that service 
connection for an anxiety disorder was granted in January 
1946, as a direct result of the veteran's combat military 
service.  A 50 percent rating was assigned, and remained in 
effect until a November 1946 rating decision, which 
effectuated the reduction of the award to 30 percent 
disabling.  In an April 1949 rating action, the evaluation 
was further reduced to 10 percent disabling.  In a November 
1981 rating decision, the veteran's disability rating was 
increased to 30 percent disabling, and was characterized as 
psychoneurosis, anxiety state.  In a April 1982 rating 
decision, the RO continued the 30 percent rating for the 
veteran's anxiety disorder, and that 30 percent rating has 
remained in effect to the present.  

In an October 1998 statement, the veteran requested an 
increased rating in his service-connected anxiety disorder.  
In his substantive appeal, dated in November 1999, the 
veteran indicated that he had panic attacks daily, for which 
he took prescribed Valium.  The veteran stated that he had 
difficulty understanding things asked of him and that he made 
mistakes in that regard.  The veteran stated that he had 
difficulty remembering things and he would rather be alone 
than with people.  The veteran also described that his hands 
shook as a result of his nervousness, that he could not 
concentrate on what people said to him, that he did not sleep 
very well at night, and that he threw up a lot.  

In a March 1999 rating decision, the RO denied the veteran's 
claim for increase basically because he allegedly failed to 
report for a VA examination scheduled for him in November 
1998; from which evidence expected may have been material to 
his claim.  

In May 1999, the veteran underwent VA examination for mental 
disorders.  The examiner noted that the veteran arrived 
promptly for his appointment and was friendly and 
cooperative.  He was able to smile at times, and was verbally 
expressive.  His range of affect was appropriate to the 
situation, according to the examiner.  The examiner indicated 
that the veteran's level of grooming was adequate.  The 
veteran provided a history of having worked as a carpenter 
most of his life until 1981 when he was no longer able to 
work because of multiple sclerosis.  Since that time the 
veteran described having periodic spells during which he lost 
control of his legs and could not walk.  One of the major 
problems described by the veteran was a tendency to 
frequently throw up after eating.  The veteran reported a 
slight weight loss of four or five pounds during the last few 
weeks.  

In describing his typical day, the veteran stated that he got 
up by 7:00 am and he read that newspaper until 8:00 am.  
Thereafter he ate breakfast and frequently went to work on a 
cabin he was in the process of building on a lake.  The 
veteran indicated that he and his wife went out to eat with 
some regularity, and although he had no friends, he had 
several acquaintances.  He attended Veterans of Foreign Wars 
(VFW) meetings once in awhile and once a month he met with 
the County Board of Appeals.  The veteran was currently in 
his fourth year of a 5 year appointment to that Board, a 
Board which heard tax appeals by community members.  The 
veteran indicated that his life had not changed significantly 
over the last several years, except that he threw up more 
now.  The veteran stated that he slept fairly well if he took 
Valium.  His energy level was adequate and he did not 
describe himself as being restless or worried.  He did have 
some difficulty concentrating by his report and he 
particularly experienced frequent irritability.  The veteran 
reported that his grandchildren frequently increased his 
level of agitation.  He described getting regular tension 
headaches in the back of his head.  The veteran also stated 
that he had chronic pain across his back and in his arms.  

Mental status examination revealed an alert, oriented 
individual who exhibited a range of affect.  The examiner 
stated that the veteran's thought processes were appropriate, 
there being no indication of a thought disorder.  When asked 
to do serial 7's, he completed them rather slowly with three 
errors.  The examiner stated that the veteran was able to 
abstract some proverbs.  The Diagnostic Impression was:  

Axis 1:  General anxiety disorder by history.  Axis 2:  
none; Axis 3:  the veteran describes numerous physical 
problems.  Axis 4:  stressors include chronic physical 
pain and discomfort which limits his activity level.  
Axis 5:  GAF equal to 60.  The veteran does not report 
worsening of his anxiety symptoms over the past several 
years.  

In a July 1999 rating decision, the RO denied an increase 
above 30 percent for the veteran's service connected anxiety 
disorder because the RO found that the VA examination results 
from May 1999 comported with a rating of 30 percent, under 
the old and newly revised VA criteria for rating mental 
disorders.  

In January 2000, the veteran testified at a personal hearing 
before the RO.  Also testifying on his behalf were his wife, 
his daughter and his son.  The veteran again described his 
typical day, and said that when he got up in the morning, he 
cleaned up and took care of himself, got the newspaper and 
had breakfast.  He spent time working on his house at the 
lake in order to get away from people.  The veteran indicated 
that he took Valium everyday, and that when he did not take 
it, he could not sleep.  The veteran described how he was 
involved in major battles during World War II; and, 
essentially, that he had a bladder problem indicative of his 
nervousness.  The veteran testified that he wanted the 50 
percent rating brought back for his disability; or higher.  

The veteran's wife, daughter and son provided most of the 
specific testimony at the hearing.  They each described their 
relationships and interaction with the veteran, as well as 
their perspective of his current disability.  The Board notes 
that evidence that requires medical knowledge must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). In that regard, the Board 
herein points out that the veteran, his wife, daughter and 
son, are not medical professionals; and as such their lay 
testimony does not arise to the level of qualified medical 
opinions.  Nonetheless, the probative value of their 
testimony contributes to the evidence in this case being in 
relative equipoise, as discussed further in the analysis 
below.  Some of what they testified to is as follows.  

The veteran's wife testified that the veteran hollered and 
swore when he read something in the newspaper that he did not 
like; that, essentially, she rushed through grocery or retail 
shopping when he was with her because he was, what she 
described as, confrontational with the salespeople; that his 
hands shook greatly when he drank tea; that he got very 
agitated with some of the telephone calls they received; that 
the veteran spoke of things that did not make sense to her; 
and she described that he had trouble sleeping when he was 
not taking his Valium.  

The veteran's daughter testified that the veteran got upset a 
lot, for example when the telephone rang.  She said that the 
veteran had 10 grandchildren and when they "screeched," the 
veteran looked horrified, and he went into his room and shut 
the door.  When she would thereafter check on the veteran, 
she saw him to be lying in a fetal position as if he were 
holding a wound; and that he would stay in that position for 
hours.  She indicated that the veteran told his physicians', 
who cared for him in other respects, when he was also having 
an anxiety attack.  

The veteran's son testified that the veteran had the worst 
times during the holidays because he was around more people.  
Being around more people got the veteran more agitated.  He 
said that the veteran secluded himself in his bedroom during 
those family gatherings.  The son noticed that the veteran 
shook and threw up more when he got nervous.  He said that 
the veteran had anxiety attacks daily, and that the veteran's 
concentration was affected in that the veteran was unable to 
comprehend a discussion with his son when the veteran was 
anxious and nervous.  

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt of resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991).  The Board 
determines, when all reasonable doubt is resolved in the 
veteran's favor, the veteran is entitled to an increased 
evaluation, from 30 to 50 percent, for his service-connected 
anxiety disability.  This determination is based upon the 
evidence of record, to include the VA examination in May 
1999, personal hearing testimony, and the veteran's 
contentions.

The positive evidence in this case shows that the current 
severity of the veteran's anxiety disorder more nearly 
approximates a disability rating of 50 percent.  See 
38 C.F.R. § 4.7 (2000).  Specifically, the Board believes 
that the competent and probative evidence of record reveals 
that the veteran suffers from attacks of panic on a daily 
basis, or at least more than once a week, problems with 
comprehension, memory, and abstract thinking, decreased 
motivation, and difficulty establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2000).  The evidence that goes against 
the claim is that the veteran reported to the VA examiner 
that his disability had not worsened over the last several 
years; yet the veteran described in great detail in his 
substantive appeal that the severity in his symptoms have 
increased, and that he needs to take Valium to relieve the 
symptoms.  There are no medical records to corroborate the 
veteran's contentions of increased severity.  Rather, the 
private medical records submitted show only that the veteran 
has several physical ailments, which are not shown to be 
medically related to his  anxiety disorder; albeit that his 
family believes that some of the veteran's physical problems 
are indicative of his nervousness and anxiety disorder.  
Again, they are not qualified to make such a determination.  
Espiritu, supra.  

Therefore, the Board recognizes that there is evidence of 
record which does not support a rating of 50 percent under 
the criteria that the veteran is rated.  For example, there 
is no evidence which suggests that the veteran exhibits 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech or that his judgment is impaired.  
However, the Board finds that there is an approximate balance 
of positive and negative evidence regarding whether the 
veteran's symptoms correspond to the criteria under the 50 
percent rating, or that of the 30 percent rating.  

Resolving that issue in the veteran's favor, a grant of a 
50 percent disability rating for the veteran's anxiety 
disorder is supported in this instance.  In particular, the 
Board finds the testimony of the veteran's relatives given at 
his personal hearing in January 2000, and described in detail 
above, to be very probative.  Furthermore, the May 1999 VA 
examination report addressed in detail the problems the 
veteran has with keeping his food down after meals, and his 
performance during the mental status examination where he had 
to complete serial 7's showed that he did so slowly and got 
three wrong.  The Board finds that this is consistent with 
the veteran's contentions and the testimony of his wife, 
daughter and son, that indicate that the veteran experiences 
attacks of panic and anger, jumpiness, shakes, agitation 
around his grandchildren, and that he needs to seclude and 
isolate himself from others.  When resolving all benefit of 
the doubt in the veteran's favor, this score, along with the 
testimony given by the veteran's family, and his contentions, 
is consistent with a 50 percent disability rating for his 
anxiety disability.  

In conclusion, while the veteran may not have demonstrated 
all of the criteria for a 50 percent disability rating under 
Diagnostic Code 9400, the Board finds that the aforementioned 
evidence demonstrates a degree of occupational and social 
impairment which "more nearly approximates" the criteria for 
a 50 percent rating rather than a 30 percent rating.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.21, 
4.130, Diagnostic Code 9400 (2000).

The Board has also considered whether the next highest 
evaluation of 70 percent might be warranted.  The medical 
evidence of record does not show a history of suicidal and 
homicidal ideation, there is no evidence that the veteran 
engages in obsessional rituals which interfere with routine 
activities; or that there is speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function; or impaired impulse 
control with unprovoked irritability with periods of 
violence.  There is also no indication that the veteran has 
ever experienced spatial disorientation or neglect of 
personal appearance and hygiene.  At the May 1999 
examination, the examiner indicated that the veteran's 
grooming was adequate, and the veteran has indicated that he 
has a daily routine wherein his cleans up and takes care of 
himself before he reads the newspaper.  

Additionally, while the veteran does experience difficulty in 
establishing effective relationships, the Board notes that 
the has completed 4 years out of a 5 year term as a sitting 
Board member for tax appeals in his community.  Maintaining 
that position shows an ability to deal effectively with 
others in his community.  Thus, while the Board acknowledges 
that the veteran experiences some difficulty with 
relationships, the Board does not believe the competent and 
probative evidence demonstrates a total inability to 
establish and maintain such relationships with people.  See 
38 C.F.R. § 4.130, Diagnostic Code 9400.  Therefore, the 
Board finds that the preponderance of the evidence of record 
is against assignment of a 70 percent disability evaluation 
for anxiety disorder. 


ORDER

An increased evaluation of 50 percent for an anxiety 
disorder, psychoneurosis, is granted, subject to the 
regulations pertinent to the disbursement of monetary funds.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

